Citation Nr: 0807637	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  03-33 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for residuals of 
pneumonia.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1959 to 
October 1963.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an April 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  A personal hearing was held before an RO hearing 
officer in May 2004.  In December 2005, the Board remanded 
the case for further development.  

During the course of appeal, the veteran moved and 
jurisdiction over the case was transferred to the RO in 
Roanoke, Virginia.


FINDINGS OF FACT

1.  The veteran's current skin disorder did not originate in 
service or for many years thereafter, and it is not related 
to any incident of service.

2.  The veteran does not suffer from current residual 
disability of the pneumonia treated in service.


CONCLUSIONS OF LAW

1.  A skin disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2007).

2.  Residuals of pneumonia were not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, 487 F.3d 881.

In this case, in a November 2002 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA and the 
need for the veteran to advise VA of or submit any further 
evidence that pertains to the claims.  In a February 2006 
letter, the RO reiterated the above and asked the veteran to 
submit any further evidence he has in his possession that 
pertains to the claims.  A letter advising the veteran of the 
evidence needed to establish a disability rating and 
effective date was issued in March 2006.  The claims were 
last readjudicated in October 2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
veteran's service treatment records and post-service medical 
records and examination reports.  Furthermore, at the May 
2004 RO hearing the veteran stated that private medical 
records from shortly after service were not available.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims for service 
connection, the avenues through which he might obtain such 
evidence and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided and there has been 
a complete review of all the evidence.  Any error in the 
sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or 
to cause injury to the veteran.  See Sanders, 487 F.3d 881.  
Thus, any such error is harmless and does not prohibit 
consideration of these matters on the merits.  See Conway, 
353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions, hearing 
testimony, service treatment records, lay statements, letters 
from private physicians, VA medical records and VA 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Skin Disorder

The veteran's service treatment records show that in December 
1959, while he was being treated for pneumonia, examination 
found the skin to be mildly icthyotic on the trunk and legs.  
A May 1963 record reflects complaints of bilateral erythema 
of the hands that started in the morning.  The veteran stated 
that he had been digging in the yard at his home over the 
weekend.  An October 1963 separation examination report 
reflects a normal clinical evaluation of the skin, other than 
a few identifying body marks, scars and/or tattoos on the 
left deltoid, left and right elbows, right eyebrow and chest.  
There was no mention of a skin rash or disease.

At his May 2004 RO hearing, the veteran testified that the 
skin problems he developed in service did not go away and 
that he just did not seek treatment during the remainder of 
his service.

Post service, there are no medical records pertaining to a 
skin disorder prior to the veteran's filing of his VA claim 
in July 2002.  A November 2002 VA examination report notes 
that the veteran had diffuse xerosis, worse on the lower 
legs.  An April 2004 VA podiatry note reflects that the 
veteran complained of severe xerotic skin which he said 
started in service.  The pertinent diagnoses were severe 
xerosis and onychomycosis.

A September 2007 VA examination report reflects the veteran's 
statement that in 1960 he developed a rash all over his legs 
and arms and that he now has very dry skin that tends to get 
crusty and bleed.  He complained of itching, sometimes 
bleeding, and dry skin.  Examination revealed severely dry, 
scaly skin on the feet and toes to mid thighs; and moderate 
fungus of the fingers and hands to just above the elbows.  
The examiner diagnosed the veteran with xerosis of the upper 
and lower extremities.  After noting that the veteran's 
separation examination showed no problems with the skin and 
that treatment was not required until much later after the 
veteran left the military, the examiner stated that it is 
more likely than not that the present xerosis is not related 
in any way to the veteran's military service.  

The Board finds the contemporaneous service medical records, 
which show only acute skin complaints with none noted at 
separation, to be more probative than the veteran's 
contention of having a chronic skin disorder in service that 
has continued to the present time.  Moreover, the record 
contains no medical evidence of a chronic skin problem until 
2004.  Finally, the VA examiner opined that the veteran's 
current skin condition is not related to service.  This 
opinion was provided after review of the claims file, and is 
entitled to greater probative weight than statements in the 
medical evidence noting the veteran reported a history of 
chronic skin problems in service and thereafter.

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim, and 
service connection for a skin disorder is not warranted.



Residuals of Pneumonia

As an initial matter, the Board notes that service connection 
for asthma was denied by the December 2005 Board decision.

The veteran's service treatment records show that he was 
hospitalized for pneumonia in December 1959.  X-rays 
eventually showed complete resolution and the veteran was 
discharged to duty in January 1960.  An October 1963 
separation examination report reflects a normal clinical 
evaluation of the lungs and chest.  A chest x-ray taken in 
conjunction with the examination was normal.  There was no 
mention of any residuals of pneumonia. 

At his May 2004 RO hearing, the veteran testified that, 
although he had had respiratory problems during the remainder 
of his service, he just did not seek treatment.

Statements from the veteran's spouse and son essentially 
reflect that the veteran has had breathing problems since 
December 1963 or January 1964.

Post service, there are no medical records pertaining to 
residuals of pneumonia prior to the veteran's filing of his 
VA claim in September 2002.  A June 2003 CT scan revealed a 
linear fibrotic density at the left costophrenic angle.  A 
June 2003 letter from a private physician notes the linear 
fibrotic density in the left lung and states that it likely 
represents scar tissue from the pneumonia.  A May 2004 letter 
from another private physician reflects diagnoses of 
refractory asthma and obstructive lung disease and that a CT 
scan showed a linear fibrotic density in the left lung with 
resultant chronic scar tissue formation and frequent 
infection.

A June 2004 VA examination report reflects that the veteran 
was treated for pneumonia in service and later discharged as 
fit for duty.  The examiner stated that the in-service 
occurrence of pneumonia was acute and transitory and treated.

A September 2007 VA examination report reflects that the 
veteran was hospitalized for pneumonia in 1959.  The examiner 
noted that no other physical examinations during service 
indicated any problems with pneumonia or the residuals 
thereof and that the separation examination mentions no 
history of problems with pneumonia and no problems concerning 
the lungs on examination.  The examiner also noted that the 
veteran's physical profile at discharge was all 1s, which 
indicate that physical examination was entirely normal.  The 
examiner concluded it is more likely than not that the linear 
scar tissue found in the left lung area on CT scan is not 
related in any way to the veteran's previous bout of 
pneumonia while on active duty.  This opinion was rendered 
following a review of the claims file, including the service 
medical records and the private physician's statement.  Thus, 
such opinion is entitled to greater probative weight than 
that of the private physician, whose opinion was based solely 
on the veteran's reported history.  

Given the above, the Board finds that the preponderance of 
the evidence is against a finding that the veteran currently 
suffers from residuals of the pneumonia treated in service.  
The Board acknowledges the contentions raised by and on 
behalf of the veteran that he has residuals of pneumonia that 
he had in service.  However, the Board finds the opinion of 
the VA examiner to be of greater probative weight than the 
contentions and opinions of the veteran and his family.  
Thus, the claim of entitlement to service connection for 
residuals of pneumonia is denied.


ORDER

Service connection for a skin disorder is denied.

Service connection for residuals of pneumonia is denied.



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


